UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 27, 2011 Date of Report (Date of Earliest Event Reported): ABAXIS, INC. (Exact name of registrant as specified in its charter) California 000-19720 77-0213001 (State or other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3240 Whipple Road Union City, CA 94587 (Address of principal executive offices, including zip code) (510) 675-6500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended. On January 27, 2011, Abaxis, Inc. announced its financial results for the three and nine months ended December 31, 2010 and certain other information.A copy of Abaxis’ press release announcing these financial results and certain other information is attached hereto as Exhibit 99.1. Use of Financial Measures To supplement the financial statements presented in accordance with United States generally accepted accounting principles (GAAP), Abaxis uses operating income per share, a non-GAAP financial measure.The presentation of this financial information is not intended to be considered in isolation or as a substitute for, or superior to, the financial information prepared and presented in accordance with GAAP.For more information on this non-GAAP financial measure, refer to the table captioned “Operating Income Per Share” included at the end of the press release. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished with this report on Form 8-K: Exhibit No. Description Press release dated January 27, 2011 (furnished pursuant to Item 2.02). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 27, 2011 Abaxis, Inc. By: /s/ Alberto R. Santa Ines Alberto R. Santa Ines Vice President, Finance and Chief Financial Officer 3 Abaxis, Inc. INDEX TO EXHIBITS Exhibit No. Description Press release dated January 27, 2011. 4
